SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT, dated as of September 29, 2009 (this "Agreement") is enteredintobyandamongEcology Coatings, Inc.,aNevada corporation (the "Company"), Stromback Acquisition Corporation, an Illinois corporation (the "Purchaser") and Richard Stromback.The parties, intending to be legally bound, hereby agree as follows: WHEREAS, the Company desires to sell to Purchaser, and the Purchaser desires to purchase from the Company up to three thousand (3,000) five (5.0%) percent Cumulative Convertible Preferred Shares of the Company at a price per share of One Thousand and 00/100 dollars ($1,000/00) (the “Convertible Preferred Stock”) containing the terms set forth in the Certificate of Designation attached as Exhibit “A” hereto (the “Certificate of Designation”).
